Judgment reversed and new trial granted, costs to abide the event, upon the ground that the evidence did not establish that defendant was negligent in having the floor of the rear of her shop cleaned during the winter months by being swept out and covered with sawdust, at frequent intervals, inasmuch as that appears to be the method usually employed in such places; and that if, in this instance, such cleaning was imperfectly done, that fact was due partly to plaintiff’s own negligence, as it was the custom of the shop for him, with other employees, to do such work. Jenks, P. J., Mills, Putnam and Blackmar, JJ., concurred; Thomas, J., voted to reverse upon the ground that the evidence preponderatingly shows that plaintiff was injured by the falling of the meat which he was hanging up at the time.